DETAILED ACTION
Response to Amendment
The amendment filed on 3/1/2022 has been entered into the prosecution for the application. Currently claims 1-4 and 6-22 are pending examination.
The objection to claims 9 and 10 are withdrawn due to the amendment to the claims.
Terminal Disclaimer
The terminal disclaimer filed on 4/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/041,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Murphy on 4/1/2022.

The application has been amended as follows: 

1. (Currently Amended) A cell for ozonation of water comprising, 
a cathode and an anode, separated by a membrane, the anode and cathode each have an array of holes to allow water to flow through to the membrane;
a housing enclosing the cell and having a cathode housing portion and an anode housing portion separated by the membrane, the cathode housing portion comprising a first inlet and a first outlet through which a first flow path is formed therebetween configured to allow water to flow across the cathode and the anode housing portion comprising a second inlet and a second outlet through which a second flow path is formed therebetween configured to allow water to flow across the anode to produce ozonated water flowing from the anode and further configured to allow at least some of the ozonated water from the second flow path and return to the second flow path, wherein the cathode housing portion encapsulates the cathode,  and the ozone concentration detector is a spectrophotometer; and
first and second input ports and first and second output ports are first and second inlets and first and second outlets, respectively, of the housing to allow water to flow separately through both portions of the housing.

9. (Currently Amended) A cell for ozonation of water comprising, 
a cathode and an anode, separated by a membrane, the anode and cathode each have an array of holes to allow water to flow through to the membrane; 
a housing enclosing the cell and having a cathode housing portion and an anode housing portion separated by the membrane, the cathode housing portion configured to allow water to flow across the cathode and the anode housing portion configured to allow water to flow across the anode to produce ozonated water flowing from the anode and configured to allow at least some of the ozonated water from the anode to flow through an ozone concentration detector integrated 4within the housing; 
inlet and outlet ports coupled to the housing to allow water to flow separately through both portions of the housing; and
a bubble trap to remove bubbles from the ozonated water that flows through the ozone detector, wherein the bubble trap comprises a chamber including flow baffles which slow and widen flow of the ozonated water through the chamber and the ozone concentration detector is a spectrophotometer.
Cancel claim 7.
11. (Currently Amended) The cell of claim 1 further comprising ridges formed in an inner surface of the anode housing portion and the cathode housing portion to redirect water flow from the first and second inlets first and second outlets 

12. (New) The cell of claim 9 further comprising ridges formed in an inner surface of the anode housing portion and the cathode housing portion to redirect water flow from the inlets s 
Allowable Subject Matter
Claims 1-4, 6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the claim language that at least a portion of the ozonated water (product at anode) passes through the spectrophotometer and rejoins the product output overcomes the prior art of record. Nishimura (JP 2008-189969) teaches a sensor within the cell housing that determines the ozone concentration of the ozonated water, but it would not be obvious to one of ordinary skill in the art to replace the ozone detector with a spectrophotometer within the housing as per the claim limitations.
Other pertinent art includes US 2016/0347629 of Ceres et al and JP 2004-324190 of Okubo. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759